UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended February 28, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127953 NEW ENERGY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 59-3509694 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9192 Red Branch Road, Suite 11 Columbia, Maryland (Address of principal executive offices) (Zip Code) (800) 213-0689 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.)Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 24,168,135 shares of common stock, par value $0.001, were outstanding on April 15, 2013. EXPLANATORY NOTE New Energy Technologies, Inc. is filing this amendment (the “Form 10-Q/A”) toits Quarterly Report on Form 10-Q for the quarter ended February 28, 2013 (the “Form 10-Q”), filed with the U.S. Securities and Exchange Commission on April 15, 2013, solely to remove reference to Kalen Capital Corporation as a controlling entityof 1420524 Alberta Ltd. as previously stated in “Note 3 - Convertible Promissory Note” and “Note 7 - Related Party Transactions.” 1420524 Alberta Ltd. is an entity independent of Kalen Capital Corporation. Except as specifically noted above, this Form 10-Q/A does not modify or update disclosures in the original Form 10-Q. Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of the Form 10-Q or modify or update any related or other disclosures. 2 NEW ENERGY TECHNOLOGIES, INC. FORM 10-Q For the Quarterly Period Ended February 28, 2013 Table of Contents PART I FINANCIAL INFORMATION Item 1.
